Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  DAVID W. KAZNECKI, individually
  and on behalf of all others similarly situated,              CLASS ACTION

         Plaintiff,

  vs.

  COLDWELL BANKER REAL ESTATE LLC,                             JURY TRIAL DEMANDED
  a California Corporation,

         Defendant.
  ___________________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff, David W. Kaznecki (hereinafter “Plaintiff”), brings this class action under Rule

  23 of the Federal Rules of Civil Procedure against Coldwell Banker Real Estate LLC (“Coldwell

  Banker” or “Defendant”) for its violations of the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 (hereinafter “the TCPA”), and the regulations promulgated thereunder. In support, Plaintiff

  alleges as follows:

                                   PRELIMINARY STATEMENT

         1.      Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

  other available legal or equitable remedies, resulting from the illegal actions of Defendant in

  negligently or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading

  Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to himself and his own

  acts and experiences, and, as to all other matters, upon information and belief, including

  investigation conducted by his attorneys.




                                                    1
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 2 of 13




          2.     “Month after month, unwanted robocalls and texts, both telemarketing and

  informational, top the list of consumer complaints received by the [FCC].”1 The TCPA is designed

  to protect consumer privacy by, among other things, prohibiting the making of autodialed or

  prerecorded-voice calls to cell phone numbers and failing to institute appropriate do-not-call

  procedures. 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. 64.1200(d).

          3.     The TCPA was designed to prevent calls like the ones described within this

  complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints

  about abuses of telephone technology – for example, computerized calls dispatched to private

  homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

  744 (2012).

          4.     In enacting the TCPA, Congress intended to give consumers a choice as to how

  creditors and telemarketers may call them and made specific findings that “[t]echnologies that

  might allow consumers to avoid receiving such calls are not universally available, are costly, are

  unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

  243, § 11. Toward this end, Congress found that:

                 [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
                 or when such calls are necessary in an emergency situation affecting
                 the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
                 invasion.

  Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

  (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

         5.      In an action under the TCPA, a plaintiff must only show that the defendant “called

  a number assigned to a cellular telephone service using an automatic dialing system or prerecorded


  1
         In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).

                                                  2
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 3 of 13




  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

  755 F.3d 1265 (11th Cir. 2014).

                                     JURISDICTION AND VENUE

          6.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

  1331 and 47 U.S.C. § 227.

          7.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

  substantial part of the events or omissions giving rise to the claims in this case occurred in this

  District, including Defendant’s transmission of the unlawful and unwanted calls to Plaintiff.

          8.      The Court has personal jurisdiction over Defendant because it conducts business in

  this state, markets its services within this state, and has availed itself to the jurisdiction of the State

  of Florida by placing calls to Plaintiff and Class Members in and from this state.

                                                 PARTIES

          9.      Plaintiff’s domicile is in Palm Beach County, Florida. Plaintiff is a citizen of the

  state of Florida.

          10.     Defendant, Coldwell Banker is a licensed real estate broker, licensed to do business

  in several states. Coldwell Banker is a California for profit limited liability company, with

  Headquarters in New Jersey, and is registered in Florida.

          11.     Defendant is in the real estate business, and its website states that “[t]he Coldwell

  Banker brand is the oldest and most established residential real estate franchise system in North

  America. In fact, in many ways it was the original real estate ‘start up.’ Founded by young

  entrepreneurs Colbert Coldwell in 1906 and later Benjamin Banker, Coldwell Banker changed the

  way people bought and sold homes across America, ultimately becoming one of the most trusted

  real estate brands in the world. More than 100 years later, the Coldwell Banker network is still



                                                      3
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 4 of 13




  continuously recognized for its innovation and leadership across 3,000 offices in 49 countries and

  territories.” (Coldwell Banker website available at https://www.coldwellbanker.com/about,

  viewed on January 20, 2021).

         12.     Defendant promotes and markets its services by calling telephone numbers listed

  on the National Do Not Call Registry in violation of the TPCA.

         13.     Defendant, directly or through other persons, entities or agents acting on its behalf,

  conspired to, agreed to, contributed to, authorized, assisted with, and/or otherwise caused all of

  the wrongful acts and omissions, including the dissemination of the unsolicited calls that are the

  subject matter of this Complaint.

                                      FACTUAL ALLEGATIONS

         14.     At all times relevant, Plaintiff was a citizen of the State of Florida, and at all times

  mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).

         15.     Defendant is, and at all times mentioned herein was, a corporation and “persons,”

  as defined by 47 U.S.C. § 153 (39).

         16.     At all times relevant Defendant conducted business in the State of Florida and in

  Palm Beach County, within this judicial district.

         17.     Defendant utilizes prerecorded telemarketing calls (ie: calls using an artificial or

  prerecorded voice) to market and advertise Defendant’s business and services, including at least

  four (4) calls to Plaintiff, on January 1, 5 and 15, 2021.

         18.     On January 1, 2021, at 9:33 AM, Plaintiff received a call to his cellular telephone

  number ending in “4600” from a telephone number that, upon information and belief, is used by

  Coldwell Banker real estate agents. Plaintiff did not answer this call.




                                                    4
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 5 of 13




         19.      On January 5, 2021 at 9:33 AM, Kimberly DeSocio, called Plaintiff’s cellular

  telephone number ending in “4600”. Plaintiff answered this call and spoke with Ms. DeSocio,

  who inquired if Plaintiff wanted to sell his house. Plaintiff advised Ms. DeSocio that his telephone

  number was on the DNC list. Ms. DeSocio apologized. Ms. DeSocio is a Coldwell Banker real

  estate agent.

         20.      On January 15, 2021, at 9:37 AM and 9:38 AM, Kimberly DeSocio, called

  Plaintiff’s cellular telephone number ending in “4600.” One call went to voicemail, but Ms.

  DeSocio did not leave a message. Ms. DeSocio then sent an email to Plaintiff’s work email

  address, introducing herself as a Coldwell Banker agent. She attached her Coldwell Banker Bio

  and a flyer for 2019 Total Sales Volume, identifying Coldwell Banker as “#1 in $1 Million+ Sales

  in Florida”.

         21.      The calls that Plaintiff received from or on behalf of Defendant, resulted in

  Plaintiff’s telephone being unavailable to place or receive other calls and depleted the phone’s

  battery. Plaintiff also spent time investigating the source of the calls.

         22.      Upon information and belief, Plaintiff received additional telephone calls to his

  cellular telephone which he believes were made by Defendant. The telemarketing calls were made

  to Plaintiff’s 4600 Number, and within the time period that is relevant to this action.

         23.      At no time did Plaintiff provide Plaintiff’s cellular number to Defendant through

  any medium, nor did Plaintiff consent to receive such unsolicited calls.

         24.      Plaintiff has never signed-up for, and has never used, Defendant’s services, and has

  never had any form of business relationship with Defendant.




                                                     5
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 6 of 13




         25.     Plaintiff is the subscriber and sole user of the 4600 Number and is financially

  responsible for phone service to the 4600 Number, including the cellular costs and data usage

  incurred as a result of the unlawful calls made to Plaintiff by Defendant.

         26.     Additionally, Plaintiff’s 4600 Number has been registered on the National Do Not

  Call Registry since February 7, 2008.

         27.     The content of the calls made to Plaintiff and the Class Members show that they

  were for the purpose of marketing, advertising, and promoting Defendant’s business and services

  to Plaintiff as part of an overall telemarketing strategy.

         28.     These calls were not for emergency purposes as defined by 47 U.S.C. §

  227(b)(1)(A)(i).

         29.     Plaintiff did not provide Defendant or its agents prior express consent to receive

  calls, including unsolicited calls, to his cellular telephone, pursuant to 47 U.S.C.

         30.     The unsolicited calls by Defendant, or its agents, violated 47 U.S.C. § 227(b)(1).

         31.     Defendant is and was aware that it is placing unsolicited robocalls to Plaintiff and

  other consumers without their prior express consent.

         32.     Plaintiff was damaged by Defendant’s calls. In addition to using Plaintiff’s

  residential cellular data, phone storage, and battery life, his privacy was wrongfully invaded, and

  Plaintiff has become understandably aggravated with having to deal with the frustration of

  repeated, unwanted calls, forcing him to divert attention away from his work and other activities.

  Not only did the receipt of the calls distract Plaintiff away from his personal activities, Plaintiff

  was forced to spend time investigating the source of the calls and who sent them to him. See

  Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1211 (11th Cir. 2018). (“[T]ime wasting is

  an injury in fact”…. “[A] small injury… is enough for standing purposes”).



                                                    6
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 7 of 13




                                CLASS ACTION ALLEGATIONS

         33.     Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

  Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

  Members” defined as:


                 Do Not Call Registry Class: All persons in the United States who
                 from four years prior to the filing of this action (1) were called
                 by or on behalf of Defendant; (2) more than one time within any
                 12-month period; (3) where the person’s telephone number had
                 been listed on the National Do Not Call Registry for at least
                 thirty days; (4) for the purpose of selling Defendant’s products
                 and/or services; and (5) for whom Defendant claims (a) it did
                 not obtain prior express written consent, or (b) it obtained prior
                 express written consent in the same manner as Defendant claims
                 it supposedly obtained prior express written consent to call the
                 Plaintiff.

         34.     Excluded from the Class are: any Defendant, and any subsidiary or affiliate of that

  Defendant, and the directors, officers and employees of that Defendant or its subsidiaries or

  affiliates, and members of the federal judiciary.

         35.     This action has been brought and may properly be maintained as a class action

  against Defendant pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community of interest in the litigation and the proposed Class is easily ascertainable.

  Plaintiff reserves the right to amend the Class definition if discovery and further investigation

  reveal that any Class should be expanded or otherwise modified.

         36.     Numerosity: At this time, Plaintiff does not know the exact number of Class

  Members, but among other things, given the nature of the claims and that Defendant’s conduct

  consisted of a standardized SPAM campaign calls placed to cellular telephone numbers, Plaintiff

  believes, at a minimum, there are greater than forty (40) Class Members. Plaintiff believes that

  the Class is so numerous that joinder of all members of the Class is impracticable and the

                                                      7
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 8 of 13




  disposition of their claims in a class action rather than incremental individual actions will benefit

  the Parties and the Court by eliminating the possibility of inconsistent or varying adjudications of

  individual actions.

         37.      Upon information and belief, a more precise Class size and the identities of the

  individual members thereof are ascertainable through Defendant’s records, including, but not

  limited to Defendant’s calls and marketing records.

         38.      Members of the Class may additionally or alternatively be notified of the pendency

  of this action by techniques and forms commonly used in class actions, such as by published notice,

  e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

  methods suitable to this class and deemed necessary and/or appropriate by the Court.

         39.      Existence and Predominance of Common Questions of Fact and Law: There is

  a well-defined community of common questions of fact and law affecting the Plaintiff and

  members of the Class. Common questions of law and/or fact exist as to all members of the Class

  and predominate over the questions affecting individual Class members. These common legal

  and/or factual questions include, but are not limited to, the following:

               a. Whether, within the four years prior to the filing of this Complaint, Defendant or

                  its agents called (other than a message made for emergency purposes or made with

                  the prior express consent of the called party) to a Class member;

               b. How Defendant obtained the numbers of Plaintiff and Class members;

               c. Whether Defendant engaged in telemarketing when it called which are the subject

                  of this lawsuit;

               d. Whether the calls made to Plaintiff and Class Members violate the TCPA and its

                  regulations;



                                                   8
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 9 of 13




               e. Whether Defendant willfully or knowingly violated the TCPA or the rules

                  prescribed under it;

               f. Whether the calls made to Plaintiff and Class Members violate the Do Not Class

                  Registry rules and regulations;

               g. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                  treble damages, and attorney fees and costs for Defendant’s acts and conduct;

               h. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                  enjoining Defendant from continuing to engage in its unlawful conduct; and

               i. Whether Plaintiff and the Class are entitled to any other relief.

         40.      One or more questions or issues of law and/or fact regarding Defendant’s liability

  are common to all Class Members and predominate over any individual issues that may exist and

  may serve as a basis for class certification under Rule 23(c)(4).

         41.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

  The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

  from the same course of conduct that violates the TCPA.

         42.      Plaintiff and members of the Class each received at least two telephone calls within

  a twelve month period, promoting the Defendant’s real estate broker services, which Defendant

  placed or caused to be placed to Plaintiff and the members of the Class.

         43.      Adequacy of Representation: Plaintiff is an adequate representative of the Class

  because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

  will fairly, adequately and vigorously represent and protect the interests of the members of the

  Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,




                                                    9
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 10 of 13




  who are competent and experienced in litigation in the federal courts, TCPA litigation and class

  action litigation.

          44.     Superiority: A class action is superior to other available means for the fair and

  efficient adjudication of the claims of the Class. While the aggregate damages which may be

  awarded to the members of the Class are likely to be substantial, the damages suffered by

  individual members of the Class are relatively small. As a result, the expense and burden of

  individual litigation makes it economically infeasible and procedurally impracticable for each

  member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

  know of any other litigation concerning this controversy already commenced against Defendant

  by any member of the Class. The likelihood of the individual members of the Class prosecuting

  separate claims is remote. Individualized litigation would also present the potential for varying,

  inconsistent or contradictory judgments, and would increase the delay and expense to all parties

  and the court system resulting from multiple trials of the same factual issues. In contrast, the

  conduct of this matter as a class action presents fewer management difficulties, conserves the

  resources of the parties and the court system, and would protect the rights of each member of the

  Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

  would preclude its maintenance as a class action.

          45.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

  or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted

  under Rule 23(b)(2) because Defendant has acted on grounds generally applicable to Plaintiff and

  members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff and

  Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

  generally applicable to the entire Class in order to enjoin and prevent Defendant Defendant’s



                                                 10
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 11 of 13




  ongoing violations of the TCPA, and to order Defendant to provide notice to them of their rights

  under the TCPA to statutory damages and to be free from unwanted calls.

                                            COUNT I
                                 VIOLATION OF THE TCPA
                                         47 U.S.C. § 227
                    On Behalf of Plaintiff and the Do Not Call Registry Class

         46.     Plaintiff incorporates by reference all of the allegations contained in all of the above

  paragraphs 1 through 45 of this Complaint as though fully stated herein.

         47.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”

         48.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.” 2

         49.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

         50.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were




  2
   .      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
  https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                   11
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 12 of 13




  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

         51.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

         52.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class received more than one telephone call in a 12-month period made by or on behalf

  of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

  such violations of 47 C.F.R. § 64.1200.

         53.      To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class relief

  against Defendant, individually and jointly, as set forth in the Prayer for Relief below.

                                         PRAYER FOR RELIEF
         WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and in favor

  of the class, against Defendant for:

               a. An order certifying this case as a class action, certifying Plaintiff as representative

                  of the Class, and designating Plaintiff’s attorneys Class counsel;

               b. Statutory damages of $500 per call in violation of the Do Not Call Registry;

                                                    12
Case 9:21-cv-80198-RKA Document 1 Entered on FLSD Docket 01/30/2021 Page 13 of 13




            c. Willful damages of $1,500 per call in violation of the Do Not Call Registry;

            d. A declaration that Defendant’s practices described herein violate the Telephone

                Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);

            e. An injunction prohibiting Defendant’s from calling telephone numbers assigned to

                the National Do Not Call registry without the prior express written consent of the

                called party;

            f. Reasonable attorney’s fees and costs; and

            g. Such further and other relief as this Court deems reasonable and just.

                                  DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury.


  Dated: January 30, 2021                     Respectfully submitted,

                                              /s/ Seth M. Lehrman
                                              Seth M. Lehrman (FBN 132896)
                                              E-mail: seth@epllc.com
                                              EDWARDS POTTINGER LLC
                                              425 North Andrews Avenue, Suite 2
                                              Fort Lauderdale, FL 33301
                                              Telephone: 954-524-2820
                                              Facsimile: 954-524-2822

                                              Joshua H. Eggnatz (FBN 0067926)
                                              E-Mail: JEggnatz@JusticeEarned.com
                                              EGGNATZ | PASCUCCI
                                              7450 Griffin Road, Suite 230
                                              Davie, FL 33314
                                              Telephone: 954-889-3359
                                              Facsimile: 954-889-5913

                                              Attorneys for Plaintiff




                                                13
